Case 3:18-cv-00097-GEC Document 26 Filed 10/31/19 Page 1 of 3 Pageid#: 133




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                      CHARLOTTESVILLE DIVISION

____________________________________
                                    )
                                    )
MICHAEL DONALDSON,                  )
                                    )
      Plaintiff,                    )
                                    )
            v.                      )         Case No.: 3:18CV00097
                                    )
TRAE FUELS, LLC., et al.            )
                                    )
      Defendants.                   )
                                    )
____________________________________)

           DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

      Pursuant to Fed. R. Civ. P. 56, Defendants Trae Fuels, LLC and EnviroTech

Services, Inc. hereby move for summary judgment. There are no material facts in

dispute and Defendants are entitled to judgment as a matter of law on Count 1 for

“Denial of Reasonable Accommodations – ADA” and on Count 2 for Discrimination

on the Basis of Disability – ADA.”

      For good cause shown and for the reasons more fully set forth in the

accompanying brief in support of the motion, the motion should be granted.


Dated: October 31, 2019.




                                     Page 1 of 3
Case 3:18-cv-00097-GEC Document 26 Filed 10/31/19 Page 2 of 3 Pageid#: 134




                            Respectfully submitted,


                            /s/ Jackson S. Nichols
                            _______________________
                            Jackson S. Nichols, Esq.
                            (VSB # 87225)
                            Cohen Seglias Greenhall Pallas & Furman PC
                            1828 L. Street, N.W.
                            Suite 705
                            Washington, D.C. 20036
                            (202) 466-4110
                            JNichols@CohenSeglias.com


                               --and—


                            /s/ Lars H. Liebeler
                            _______________________

                            Lars H. Liebeler, Esq. (admitted pro hac vice)
                            Lars Liebeler PC
                            1828 L. Street, N.W.
                            Suite 705
                            Washington, D.C. 20036
                            (202) 774-1510
                            LLiebeler@LHL-LawFirm.com




                                Page 2 of 3
Case 3:18-cv-00097-GEC Document 26 Filed 10/31/19 Page 3 of 3 Pageid#: 135




                             CERTIFICATE OF SERVICE

         This is to certify that I have on October 31, 2019 served all the parties in this

case with this Motion for Summary Judgment in accordance with the notice of

electronic filing (“ECF”), which was generated as a result of electronic filing in this

court.



                                           /s/ Lars H. Liebeler
                                           ________________________
                                           Lars H. Liebeler, Esq.




                                         Page 3 of 3
